Order entered April 15, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00435-CR

                   KYLE DAMOND JONES, Appellant

                                     V.

                       STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law
                         Rockwall County, Texas
                     Trial Court Cause No. C19-0973

                                  ORDER
          Before Chief Justice Burns and Justices Myers and Carlyle

     Before the Court is appellant’s April 8, 2020 emergency motion. The motion

is DENIED.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE